Eder, J. (dissenting).
The tenants appeal from a final order in favor of the landlord awarding it possession of the premises in concern. The appeal presents for consideration certain sections of the newly enacted Emergency Commercial Rent Law. (L. 1945, ch. 3, as amd. by L. 1945, ch. 315.)
The respondent occupies a third-floor loft in a business building a part of which loft it sublet to the appellants; the tenancy has expired but the appellants continue in possession and hold over without permission and claim the right to do so by virtue of the mentioned statute.
The present war has produced an abnormal and wholly unforeseen shortage of commercial space; landlords in general, of every type, as owner's, lessors or sublessors of entire buildings as well as of only parts thereof seized upon this condition and exploited it to the utmost by indulging in wartime rent profiteering, exacting exorbitant rents and in the case where the term of the demise had expired and the tenant refused to submit to *969the demand, exacting the tenant as a holdover and thereby brought about a condition of such unusual and extraordinary degree as to greatly affect the public welfare, threaten and imperil the successful prosecution of the xvar and seriously hamper essential civilian activities.
The landlord’s formidable weapon was composed of two potent factors, viz., the common knowledge of the existence of this shortage of commercial space and of his right to evict the tenant after the expiration of the term; this knowledge compelled the tenant’s submission, for the practical, if not the actual impossibility of the tenant’s securing other commercial space was well known to both; landlords were ruthless; tenants, helpless.
Lack of commercial space retarded and was continuing to retard production of critical war materials and essential war items as well as items essential for the needs of the populace; this condition was reaching, if it had not already reached, dangerous proportions; it had arrived at the stage where State intervention and control seemed imperative in the interest of the public welfare and to accomplish the successful prosecution of the war. The Legislature took cognizance of this distressing and alarming situation and thereupon conducted an inquiry; as a result of the investigation it found and declared that a public emergency existed and that the State must intervene; it found, among other needs, that the landlord’s rental charges should be controlled, rexdsed and limited to a reasonable sum, and further, that his most potent weapon, the right to evict a tenant after the expiration of the term, should be curtailed, suspended for the duration of the emergency, except in instances specially provided for. It enacted such legislation. One of the exceptions is to permit a landlord to institute and maintain a summary proceeding where he seeks to obtain possession of the premises, in good faith, for his immediate and personal use. The respondent claims to come within that exception; this is disputed by the appellants; the challenge has resulted in the ultimate transfer of the controversy to this court.
Only two sections of this law concern us upon this appeal, i.e., subdivision (h) of section 2 and subdivision (d) of section 8. The tenants assert that the respondent’s right to institute and maintain this summary proceeding is governed and controlled by the proxdsions of subdivision (d) of section 8 and that the respondent did not and cannot qualify thereunder, hence the petition and proceeding should have been dismissed. On the other hand, the respondent maintains that subdixdsion (d) of section 8 must be read in connection with subdixdsion (h) of *970section 2 and also in conjunction with, this statute as a whole to obtain the true legislative intent; that so considered and sensibly construed, the respondent has qualified thereunder and was therefore entitled to proceed as it did and that the final order was properly awarded and should accordingly be affirmed.
Considering the background of this emergency statute it is quite evident that the legislative purpose and intent were to prevent wartime rent profiteering in commercial space, by means of the limitations, restrictions and proscriptions adopted; that the legislation was aimed at the destruction of this menace whether the profiteering was indulged in by an owner-landlord, by a lessor, sublessor or any other type of landlord and irrespective of whether he was landlord of an entire building or of only a portion thereof; that such was its fundamental purpose; that these legislative curbs were but means toward attaining the same result, namely, the elimination of such rent profiteering. It is also clear that all landlords were regarded as common offenders and that the law was designed to be of general application and scope, of an all-inclusive character, intended to embrace every type of landlord, of both high and low estate, without distinction of any sort.
This view is sustained by the broad language of subdivision (h) of section 2 which is a statute of general inclusion for it is there declared that the landlord referred to in this law and made amenable to its provisions is not only an owner but that also included in the term “ landlord ” is a lessor, sublessor, receiver, trustee, executor, assignee, or any other person entitled to receive rent for use or occupancy of any commercial space, whether of the whole or of any part thereof. Neither ownership of the premises, nor the size thereof, is of any consequence; it is the single fact that one possesses the status of a landlord as therein defined that is the all-important element; once that exists the statute becomes immediately operative; to come within the term “ landlord ” one need possess no other qualification or status than there prescribed. The respondent is, therefore, a landlord coming within and subject to the provisions of this emergency law.
Since, as mentioned, this legislation is one of general inclusion, intended to bring all landlords within its ambit and basic objective, without regard to proprietary interest or size of estate, it would seem reasonable to suppose that all landlords would be privileged to enjoy alike any exception therein permitting a landlord to obtain possession of the premises, in good faith, for his immediate and personal use, and that with respect *971thereto no discrimination would be made. It is at this point that the disturbing element makes its appearance; it is section 8 which deals in general with the right of the landlord to acquire possession, declaring when and upon what conditions he may-seek it.
In the case at bar it is subdivision (d) of section 8 that is involved. It places quite a different complexion on the term “ landlord ”, strongly at variance with subdivision (h) of section 2, and not alone does it involve a substantial change but it also limits its meaning and restricts its application with regard to the exception which it contains. It withdraws the general suspension of the right and remedy of all landlords to gain possession during the period of the emergency and such right and remedy are restored and made available but only to a particular class, to one who is an owner-landlord of an entire building; the phrase “ the building ” is here employed though neither in subdivision (a) nor in subdivision (h) of section 2, does such an expression appear, and who, in addition, has an equity in the property of not less than 25% of the purchase price and also possesses an interest of not less than 50% of the whole investment in the business which he proposes to carry on in such space. As hitherto stated, he must seek to obtain such possession, in good faith, for his immediate and personal use.
Thus this subdivision wholly displaces and excludes not alone lessors but- every other type of landlord mentioned in subdivision (h) of section 2 as coming within the operation of this emergency law, both as originally enacted, and as amended. Thereby, even a lessor or sublessor of an entire building is excluded, though he needs and desires possession of the premises, in like good faith, for immediate and personal use, for he lacks the proprietary interests therein imperatively required and made conditions precedent.
The respondent argues that in view of the history of this legislation, and the general scheme thereof, it is obvious that the Legislature intended to treat all landlords alike as to limita^ tions, prohibitions and exceptions, and that it did not intend to permit a particular type or class to obtain such possession and to deny it to all others seeking like possession simply because in the one instance the landlord possessed an estate of ownership; that it would be unreasonable to attribute such an intention to it and therefore such a construction should be given as will avoid an absurd and unjust result; the respondent suggests that the literal language of subdivision (d) of section 8 be rejected as contrary to the spirit and intent of the act, that the *972mere letter thereof be discarded and that this court so construe the law as to eliminate, as though never embodied therein, all requirements other than a showing by the landlord that possession is sought, in good faith, for his immediate and personal use, thus placing all landlords on a par with respect to the right to obtain such possession. This is a premise that carries its measure of merit for it is supported by a recognized rule of statutory construction adopted and employed to conserve the spirit and intent of an act over the mere letter (People v. Ryan, 274 N. Y. 149, 152; Surace v. Danna, 248 N. Y. 18, 21; American Dock Co. v. City of New York, 174 Misc. 813, affd. 261 App. Div. 1063, affd. 286 N. Y. 658; Matter of Carns [Ralph], 181 Misc. 1047, 1055). Under such a construction the respondent would come within the exception.
But the force of this rule is effectively neutralized, if not rendered completely impotent, by the precept that where the Legislature has by direct and unequivocal expression clearly indicated its intent the court has no discretion but to effectuate it though the law appears to be harsh and apparently unjust; that the evils attendant upon the enforcement of a statute cannot control its construction if its meaning is clear, and in such case the courts must carry it out regardless of consequences. (Rosenplaetner v. Roessle et al., 54 N. Y. 262, 265; Hyatt v. Taylor, 42 N. Y. 258, 261, 262; People v. Fornaro, 65 Misc. 457; McKinney’s Cons. Laws of N. Y., Book 1, Statutes [1942 ed.], § 148; Crawford on Statutory Construction, § 177, p. 287.)
By language explicitly clear, by the use of unambiguous expressions, by the employment of carefully chosen words, by deliberate additions, as amendments to the existing law, the Legislature has, by the enactment of subdivision (d) of section 8, manifested a clear intention, susceptible of but one possible meaning or construction, namely, that it shall be applicable only to the particular class therein described and to no others. For this reason the afore-stated premise is untenable.
The force and effect of subdivision (d) of section 8 cannot be ignored and must be held to deprive the respondent of any right or remedy to obtain possession and to bar it from maintaining this proceeding, and to require its dismissal, unless some substantial ground appears which renders it ineffectual, for, .admit- • tedly, the respondent did not and cannot meet its requirements with respect to ownership of the entire building and the prescribed investment therein. I am of opinion, however, that such a substantial ground is present in the claim that if subdivision (d) of section 8 cannot be given the suggested construction *973it is then invalid as denying to the respondent the equal protection of the laws in contravention of the National Constitution (14th Amendt., § 1), and, also, the Constitution of the State (art. I, § 11).
It is well-settled law that no person has a vested or property right in any particular form of remedy prescribed by the State and that it may withdraw or condition it as it sees fit to do; thus, it is held that the equal protection clause does not exact uniformity of procedure and that the Legislature may classify litigation and adopt one type of procedure for one class and a different type for another (Dohany v. Rogers, 281 U. S. 362, 369), but the classification must not be arbitrary as to persons or things similarly situated; to be valid the classification must rest upon some ground of difference having a just and reasonable relation to the accomplishment of. a legitimate public object (Hartford Co. v. Harrison, 301 U. S. 459, 461, 462; People ex rel. Durham R. Corp. v. La Fetra, 230 N. Y. 429, 441, 447), and a statute of procedure offends the equality clause if it discriminates against a particular class of actions or persons without apparent reason for the distinction. (Board of Education v. Alliance Assur. Co., 159 F. 994, 999.)
Neither subdivision (d) of section 8, nor this emergency law in general, indicates any reason for the classification permitting one class of landlords to obtain possession and denying the same right and remedy to all others; it appears to be an arbitrary selection (Gulf, Colorado & Sante Fé Ry. v. Ellis, 165 U. S. 150, 159); it confers a particular privilege upon and grants a special advantage to one class of landlords and denies to landlords of every other class the exercise of a common right and remedy theretofore enjoyed alike by all; it gives that right and remedy to a class arbitrarily chosen, so far as appears, from the general body of those who occupy the same relationship to a tenant.
While the State has a wide discretion with respect to classifying litigation and procedure, yet, as said, it must be so exercised as not to be unreasonably arbitrary, or unduly oppressive; here, subdivision (d) of section 8 involves discrimination of an unusual character, with no reason assigned or manifested why a particular class of landlords is excepted from the general operation of the law.
The unreasonable arbitrariness of this exception becomes all the more pronounced when due heed is paid to the fact that this legislation was enacted for the benefit of the helpless commercial tenant, who was being garrotted, so to speak, by the avaricious *974landlord’s demands; the primary motive of the Legislature in the passage of this law certainly was not the landlord’s interest or convenience; this statute was enacted in the interest of the tenants, to secure to those whose term had expired or might expire during the existence of the emergency, continued possession, at a reasonable rent. As for the landlord, his convenience or desire for possession was purely of secondary import, a matter of minor concern, indubitably attested and demonstrated by the very fact that the previously existing rights and remedy, common to all landlords, to evict a holdover tenant, were taken from them; yet, without any apparent reason for the discrimination, this right and remedy was saved for and given to a special class; this is an unjust and unreasonable discrimination because it denies to all other landlords the equal protection of the laws and hence offends the afore-mentioned constitutional provisions.
It is apparent that the Legislature, by the enactment of subdivision (d) of section 8, intended to grant to a landlord some measure of alleviation, and to permit him, during the emergency period, to obtain possession of the premises, if he required it, in good faith, for his immediate and personal use; it had the power to so provide, but, in doing so, however, it transcended its power only to the extent that it made an unauthorized discrimination; except as to this feature the provision is otherwise valid. Section 14 (formerly 13; L. 1945, ch. 3, as amd. by L. 1945, ch. 315) of the act provides that partial invalidity with respect to any provision shall not result in complete nullification. Accordingly, subdivision (d) of section 8 must be- held to be valid insofar as it authorizes a landlord as defined in subdivision (h) of section 2 to seek possession of the premises, in good faith, for his immediate and personal use, and that it is otherwise invalid.
The respondent was, therefore, entitled to institute and maintain the proceeding.
On the issue of fact whether the respondent required the premises, in good faith, for its immediate and personal use, the jury returned a unanimous verdict in favor of the landlord; its finding has support in the evidence. As to the other contentions presented by the appellants they are regarded as unpersuasive.
The final order should be affirmed, with $25 costs.
Hecht, J., concurs with Hammer, J.; Eder, J., dissents in opinion.
Order reversed, etc.